Title: To Thomas Jefferson from William Short, 26 November 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Nov. 26. 1790

I wrote to you yesterday by a vessel in the Texel to inform you of my arrival here on the 20th. inst. and of the causes of my delay in Paris.—I mentioned also that the report of the committee of impositions on tobacco was now under discussion in the national assembly, but that nothing had been decided on it so low down as the 19th. I mentioned also and begged you to communicate to the Secretary of the Treasury that on my arrival here I found nearly ⅔ of the payment destined to France remitted and that almost the whole of the balance was to be immediately paid to the bankers of France here agreeable to the present rate of exchange.
Latest accounts from Paris say that the city has been quiet since the mob which rose suddenly on the 13th. inst. destroyed the furniture of the hotel de Castries, and then dispersed without committing any other violence. This was in consequence of M. de Lameth being wounded in a duel by M. de Castries. It proves that the people of Paris are far from losing their attachment to their present favorites, as is pretended by many. It will be fortunate if the late inexcusable excess shall convince all parties of this truth. It may perhaps thus prevent the chiefs of the democratic party from going much further than is their wish at present. It seems to me that many of them who desire the preservation of tranquillity provided no opposition is made to their organizing the government as they think proper, would rather excite disturbances, viz: call the people to their aid, than see any order of things take place which should lessen their power.
The operation of the sale of ecclesiastical lands is going on with a rapidity and success beyond their most sanguine expectations, as well in Paris as in the provinces.—This is a rich mine and if properly managed might very soon enable them to put their  immense debt on a very governable footing. It is to be feared however that with such a legislature and such administrative bodies as they have at present, the facility that these sales will give them with respect to the paper money system, will have an evil tendency. You have been regularly informed of the attacks made on the ministry and their success. Du Portail has finally succeeded to the minister of war. M. de St. Priest and the Garde des Sceaux, still keep their places, more because their successors are not agreed on, than for any other reason. They must inevitably soon yield to the storm. The latter is tenacious and has written to the assembly to have the accusations against him articulated, that he may shew his innocence and give a proof of his submission to ministerial responsibility. This is putting the matter on the best possible footing, as there is nothing against him but popular clamor, which it is difficult to reduce to a precise article of accusation. You will no doubt have received before the arrival of this letter the articles of pacification between England and Spain. There seems no doubt that they will both disarm. At least this is the opinion here, where their important money connexions with every part of Europe, keep them well informed of the intentions of the several powers.
The affairs of Brabant are at present at their crisis. The negotiations at the Hague were without success. Deputies were sent there from the Belgic Congress to ask for a prolongation of the term allowed by the Emperor. This was however refused by Count Mercy and as it expired on the 21st. inst. he wrote on the 22d. to the Maréchal Bender who commands the Austrian troops, under the idea of his having passed the Meuse. In this letter he presses him to shew a perfect forgetfulness of the past, to make use of force only against such as oppose him by force, and even then to do it if possible without shedding of blood. I know not what influence such a conduct may have, but when I passed through that country there seemed a fixed determination to resist, and an hatred to the Austrians which it would not be easy to get the better of. It was evident however at the same time that they were deluded by their leaders and kept in absolute ignorance of their real situation by the Congress.—It will be a fortunate circumstance that the Imperial authority should be re-established there as it will be the best ally the people can have, although they do not think so at present, against a theocratical tyranny. It is believed here on the authority of the English Ambassador who informed Mr. Hope, that the Belgick Congress have determined to accept the offers of the Emperor and of course that they laid down their arms on the 21st.  Letters from Brussels mention it also, and that Vander Noot and Van Eupen had at length consented, so as to be comprehended in the amnesty proposed by the Emperor. This circumstance and the disposition of the Maréchal Bender will probably bring on so sudden and so total a submission as to avoid violence and bloodshed every where.
For further particulars of the present political situation of Europe and especially of the proceedings of the national assembly I refer you to the papers which will be forwarded to you regularly by the Secretary I left in Paris. You will see from them also that war still continues between Russia and the Porte, without Prussia’s interfering. The Turks have undergone a signal defeat on the Cuban and Prince Potemkin is beginning the campaign agreeably to his usage in this advanced season. The circumstances of the two armies are such as cannot fail to insure him success, with this advantage.
This letter will go through the English post-office and by the English Packet. I inclose you one also for the Secretary of the Treasury, which I ask the favor of you to deliver. My late letters to you have been of Oct. 21. 25. 27. 30. Nov. 2. 6. and 7.—The meeting with the Bankers fixed for today mentioned in my letter of yesterday is to be tomorrow. No loan is yet agreed on. I shall write fully by a vessel which will sail from hence for America in a few days. In the mean time I beg you to be assured of the sentiments of attachment with which I am, dear Sir, your affectionate servant,

W: Short

